DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Sparks et al. (U.S. Publication No. 2008/0154535, hereinafter Sparks).
	With respect to Claim 1, Sparks discloses [see figs 4 and 5] a gas-sensing apparatus with gas convection capability, the apparatus comprising: a gas sensor [56] mounted inside a container [para 19; enclosure formed by cap 70 and top of 60]; a substrate [top surface of 60] forming a bottom plate of the container; and an actuator [66] coupled to the substrate and configured to induce mechanical motions of the substrate in response to an activation signal [see para 19, activation from 68] to generate a convection flow of air [any motion of air caused by 66’s vibrations will cause a convective flow of air] 
	Further citations will refer to Sparks unless otherwise noted.
	With respect to Claim 2, Sparks discloses that the actuator is an electromechanical actuator, and wherein the activation signal comprises an electric voltage resulting in a mechanical motion.  Para 19 describes vibration based on a signal.
	With respect to Claim 10, Sparks discloses a communication device comprising: a processor [PC 14, para 16]; and a gas-sensing device with gas convection capability comprising: a container [within 70] including a substrate forming a bottom plate [top layer of 60] of the container; a gas sensor [56] mounted on a first surface of the substrate internal to the container; and an actuator [66] coupled to the substrate and configured to  induce mechanical motions of the substrate in response to an activation signal [from 68, para 19] from the processor to generate a convection flow of air including a gas within the container.
	With respect to Claim 11, wherein the sensor comprises a micro- electromechanical system (MEMS) pressure sensor disposed on a semiconductor chip that is placed on the substrate.  See para 17 for mems chip and note that detecting twisting and force on the device counts as detecting a pressure on the device.
	With respect to Claim 12, Sparks discloses that the actuator is coupled to a second surface [indented surface of 60] of the substrate external to the container.
	With respect to Claim 13, Sparks discloses that the actuator is an electromechanical actuator, and wherein the activation signal comprises an electric voltage resulting in a mechanical motion.  Para 19 describes vibration based on a signal.

	With respect to Claim 19, Sparks discloses that the actuator is coupled to a second surface of the substrate [indented portion of 60] external to the container [between upper surface of 60 and 70] and that the actuator is an electromechanical actuator,  Para 19 describes vibration based on a signal.
 	With respect to Claim 20, Sparks discloses that the activation signal comprises an electric voltage resulting in a mechanical motion of the actuator.  Para 19 indicates that vibration is based on the signal.
	Further citations will refer to Sparks unless otherwise noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Kriksunov et al. (U.S. Patent No 8,196,576, hereinafter Kriksunov).
With respect to Claim 3, Sparks does not disclose the details of the actuator.  Thermal bi-stable actuator or a shape memory alloy, wherein the activation signal comprises an electric current resulting in a resistive heat generation are common actuator types.
	Kriksunov discloses a vibrating actuator that uses a bimorph design.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known actuator in Sparks to cause the vibration, including bimorphic, bi-stable or shape memory actuators in order to reliably control the vibration of the vibrators.
	With respect to Claim 14, Sparks does not disclose the details of the actuator.  Thermal bi-stable actuator or a shape memory alloy, wherein the activation signal comprises an electric current resulting in a resistive heat generation are common actuator types.
	Kriksunov discloses a vibrating actuator that uses a bimorph design.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known actuator in Sparks to cause the vibration, including bimorphic, bi-stable or shape memory actuators in order to reliably control the vibration of the vibrators.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks and Kriksunov in further view of Howard et al. (U.S. Patent No. 5,788,832, hereinafter Howard).
	With respect to Claim 4, the combination of Sparks and Kriksunov do not disclose further comprising a heat insulating block decoupling the gas sensor from the substrate.
	Howard recognizes that many gas sensors are temperature sensitive and uses heat insulating block decoupling the gas sensor from the substrate.  See column 2, lines 43-67.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a heat insulating block decoupling the gas sensor from the substrate to the .  
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Corl et al. (U.S. Pub. NO. 2005/0054905, hereinafter Corl).
	With respect to Claim 5, Sparks does not discloses that the substrate comprises a flexible membrane, and wherein the flexible membrane comprises polyimide.
	Corl disclose a gas sensor using a common flexible insulating polyimide substrate, see para 37, that is a gas permeable membrane, see para 26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sparks substrate to be a flexible polyimide substrate for the benefit of reducing the chance that the substrate will break with pressure applied.
	With respect to Claim 7, Sparks does not disclose further comprising a springy structure used to flexibly couple the gas sensor to the substrate.
	Corl disclose a gas sensor using a common flexible insulating polyimide substrate, see para 37.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sparks substrate to be a flexible polyimide substrate for the benefit of reducing the chance that the substrate will break with pressure applied.  This flexible substrate would be a springy structure that flexibly couples the gas sensor to the rest of the substrate.
	With respect to Claim 8, Sparks does not disclose further comprising an air-permeable membrane covering a top opening of the container.
	Corl shows using a permeable cover 20 that is a gas permeable membrane, see para 26..  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Spark’s cover 70 to be permeable in order to protect the sensor while retaining gas sensing capabilities.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks and Corl in further view of Kriksunov.
	With respect to Claim 6, the combination of Sparks and Corl disclose that the flexible membrane comprises a portion flexibly coupling a central portion of the flexible membrane to a surrounding portion but does not show compliant ring portion.
	Kriksunov shows using a compliant ring portion 600, fig 9, to connect a central portion to a surrounding portion.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a ring a compliant ring portion to the combination of Sparks and Corl’s substrate to better thermally isolate the sensor from actuator generated heat.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks and Corl in further view of Chiu (U.S. Patent No. 5,421,844, hereinafter Chiu).
	With respect to Claim 9, the combination of Sparks and Corl do not show that the apparatus is configured to detect clogging of pores of the air-permeable membrane when used to measure gas concentration with and without activation of the actuator.
	Chiu shows, see column 3, lines 11-34, tracking a pressure drop to determine when the permeable layer is clogged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add in clogged pore detecting means, such as the pressure drop teaching of Chiu into the combination of Sparks and Corl in order to know when a clogged permeable layer will negatively affect gas sensing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Howard and Corl. 
With respect to Claim 15, Sparks does not disclose that the substrate comprises a flexible membrane including polyimide, and wherein the gas-sensing device further comprises a heat- insulating block decoupling the gas sensor from the substrate.
	Howard recognizes that many gas sensors are temperature sensitive and uses heat insulating block decoupling the gas sensor from the substrate.  See column 2, lines 43-67.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a heat insulating block decoupling the gas sensor from the substrate to the of Sparks in order to lessen the wear and confounding effects of the heat generated by the actuator.
	Corl disclose a gas sensor using a common flexible insulating polyimide substrate, see para 37 that is a gas permeable membrane, see para 26..
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sparks substrate to be a flexible polyimide substrate for the benefit of reducing the chance that the substrate will break with pressure applied.  This flexible substrate would be a springy structure that flexibly couples the gas sensor to the rest of the substrate.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks, Howard and Corl in further view of Kriksunov.
	With respect to Claim 16, the combination of Sparks, Howard and Corl do not disclose that the flexible membrane comprises a compliant ring portion flexibly coupling a central portion of the flexible membrane to a surrounding portion, and wherein the gas-sensing device further comprises a springy structure used to flexibly couple the gas sensor to the substrate.
	Kriksunov shows using a compliant ring portion 600, fig 9, to connect a central portion to a surrounding portion.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks, Howard and Corl in further view of Chiu.
	With respect to Claim 17, the combination of Sparks, Howard and Corl do not disclose that the gas-sensing device further comprises an air-permeable membrane covering a top opening of the container, wherein the processor is configured to detect a clogging of pores of the air-permeable membrane, when the gas sensing device is used to measure gas concentration, by turning activation of the actuator on and off.
	Chiu shows, see column 3, lines 11-34, tracking a pressure drop to determine when the permeable layer is clogged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add in clogged pore detecting means, such as the pressure drop teaching of Chiu into the combination of Sparks, Howard and Corl in order to know when a clogged permeable layer will negatively affect gas sensing.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No 2014/0326048, 2019/0331582 and 20190302073 all show membrane pump based gas sensors all relevant to the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.  The applicant makes no arguments.  The applicant states that the examiner agreed that proposed amendments overcame the previous rejection.  The examiner did not agree to this.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855